EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into effective
as of April 25, 2012, by and between ITRACKR SYSTEMS, INC. and its subsidiaries
(the "Company"), and JUSTIN FRERE ("Executive"). The Company and Executive are
hereinafter collectively referred to as the "Parties," and individually referred
to as a "Party."


RECITALS
 
A. The Company is desirous of engaging the services of Executive as Chief
Financial Officer ("CFO") (Principle Financial Officer and Principle Accounting
Officer) of the Company, on the terms and conditions set forth in this
Agreement;


B. Executive is desirous of accepting such employment, title, and attendant
responsibilities on the terms and conditions set forth in this Agreement; and


AGREEMENT
 
In consideration of the foregoing promises and the mutual covenants herein
contained, and for other good and valuable consideration, the Parties, intending
to be legally bound, agree as follows:


I.      EMPLOYMENT.
 
A. The Company hereby employs Executive, and Executive hereby accepts employment
by the Company, upon the terms and conditions set forth in this Agreement,
effective as of April 25, 2012 (the "Hire Date").


B. Executive shall do and perform all services, acts, or things necessary or
advisable to manage and conduct the business of the Company which are normally
associated with the position of CFO. However, at all times during his
employment, Executive shall be subject to the direction and policies from time
to time established by the Board of Directors (the "Board").


C. The Company's employment of Executive as CFO shall commence on the Hire Date
and shall continue for an period to be determined at the sole discretion of the
Board. Notwithstanding anything herein to the contrary, the Parties agree
Executive is an at-will employee and either Party may terminate Executive's
employment under this Agreement at any time, with or without cause.


D. As CFO, Executive shall be permitted to perform the services he is required
to perform pursuant to this Agreement at whatever location he elects, including
his residence; provided, however, that the Company may from time to time require
Executive to travel temporarily to other locations in connection with the
Company's business.
 
 
1

--------------------------------------------------------------------------------

 


II.     LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.


A. During his employment by the Company, Executive shall devote his full
business energies, interest, abilities and productive time to the proper and
efficient performance of his duties under this Agreement.  It is estimated that
work required will consume approximately ten hours per week.


B. During his employment by the Company, Executive shall not engage in
competition with the Company, either directly or indirectly, in any manner or
capacity, as adviser, principal, agent, partner, officer, director, employee,
member of any association or otherwise, in any phase of the business of
developing, manufacturing and marketing of products which are in the same field
of use or which otherwise compete with the products or proposed products of the
Company.  Company acknowledges that current work for Net Element does not create
any competition with the Company.


III.    COMPENSATION OF EXECUTIVE.


A. While employed by the Company as CFO, the Company shall guarantee to pay
employee a base salary of Four Thousand Five Hundred ($4,500.00) per month plus
$150 per hour in excess of 30 hours worked per month payable in regular periodic
payments in accordance with Company policy under this Agreement, and any
extensions thereof.


B. As CFO, Executive shall, in the discretion of the Board and in accordance
with Company policy, be eligible to participate in benefits under any employee
benefit plan or arrangement made available by the Company now or in the future
to its executives and its employees.


C. As CFO, Executive's performance shall be reviewed by the Board on a periodic
basis (not less than once each fiscal year) and the Board may, in its sole
discretion, award such bonuses to Executive as shall be appropriate or desirable
based on Executive's performance. The Company agrees that Executive shall be
reviewed within twelve (12) months of commencing employment hereunder.


IV.           EXPENSES


A. EXPENSES.  The Company shall reimburse Executive for all reasonable, ordinary
and necessary expenses including, but not limited to, automobile and other
business travel and customer entertainment expenses (no prior approval from
direct report required up to $1,000 per month) incurred in connection with his
employment hereunder in accordance with the written policy and guidelines
established by the Company for employee reimbursement, provided, however,
Executive shall render to the Company a complete and accurate accounting of all
such expenses in accordance with the substantiation requirements of the Internal
Revenue Code, as amended (the "Code"), as a condition precedent to such
reimbursement.  The Company shall be responsible for any and all phone and
communication expenses, in which Executive incurs which are business related
separate from the above-mentioned expenses, Executive shall submit monthly phone
records for the Company’s review and acceptance prior to reimbursement for
out-of-pocket phone and communications expenses.


V.      CONFIDENTIAL INFORMATION; NONSOLICITATION.


A. Executive recognizes that his employment with the Company will involve
contact with information of substantial value to the Company, which is not old
and generally known in the trade, and which gives the Company an advantage over
its competitors who do not know or use it, including but not limited to,
techniques, designs, drawings, processes, inventions, developments, equipment,
prototypes, sales and customer information, and business and financial
information relating to the business, products, practices and techniques of the
Company, (hereinafter referred to as "Confidential Information"). Executive will
at all times regard and preserve as confidential such Confidential Information
obtained by Executive from whatever source and will not, either during his
employment with the Company or thereafter, publish or disclose any part of such
Confidential Information in any manner at any time, or use the same except on
behalf of the Company, without the prior written consent of the Company.
 
 
2

--------------------------------------------------------------------------------

 


VI.     ASSIGNMENT AND BINDING EFFECT.


A. This Agreement shall be binding upon and inure to the benefit of Executive
and Executive's heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of Executive's duties under this Agreement, neither this Agreement nor
any rights or obligations under this Agreement shall be assignable by Executive.
This Agreement shall be binding upon and inure to the benefit of the Company and
its successors, assigns and legal representatives.
 
VII.    NOTICES.


A. All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
 

  1. If to the Company:  2. If to Executive:                  
iTrackr Systems, Inc.
1191 E Newport Center Drive
Suite PH-D
Deerfield Beach, FL 33442
Attn: Chairman of the Board of Directors
 
Justin Frere
1525 10th Street
Los Osos, CA 93402
jfrere@yahoo.com
 
 



Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either Party may change its address for notices by giving notice to the other
Party in the manner specified in this section.


VIII.   CHOICE OF LAW.


A. This Agreement is made in Deerfield Beach, Florida. This Agreement shall be
construed and interpreted in accordance with the laws of the State of Florida.


IX.     INTEGRATION.


A. This Agreement contains the complete, final and exclusive agreement of the
Parties relating to the subject matter of this Agreement, and supersedes all
prior oral and written employment agreements or arrangements between the
Parties.


X.      AMENDMENT.


A. This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.


XI.     WAIVER.


A. No term, covenant or condition of this Agreement or any breach thereof shall
be deemed waived, except with the written consent of the Party against whom the
wavier in claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.
 
 
3

--------------------------------------------------------------------------------

 


XII.    SEVERABILITY.


A. The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the parties' intention with respect to the invalid or
unenforceable term or provision.


XIII.   INTERPRETATION; CONSTRUCTION.


A. The headings set forth in this Agreement are for convenience of reference
only and shall not be used in interpreting this Agreement. This Agreement has
been drafted by legal counsel representing the Company, but Executive has been
encouraged, and has consulted with, his own independent counsel and tax advisors
with respect to the terms of this Agreement. The Parties acknowledge that each
Party and its counsel has reviewed and revised, or had an opportunity to review
and revise, this Agreement, and the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.


XIV.    REPRESENTATIONS AND WARRANTIES.


A. Executive represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that his execution and
performance of this Agreement will not violate or breach any other agreements
between Executive and any other person or entity.


XV.     COUNTERPARTS.


A. This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.


XVI. INDEMNIFICATION


A. The Company shall indemnify and hold harmless the Executive (“Indemnitee”)
from and against any claims, damages, expenses (including attorneys  fees),
judgements, fines, penalties and amounts paid in settlement actually and
reasonably incurred by the Indemnitee in connection with the investigation,
defense, settlement or appeal of any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(other than an action by or in the right of the Company) and to which the
Indemnitee was or is a party or is threatened to be made a party by reason of
the fact that the Indemnitee is or was a director, officer, shareholder,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, officer, partner, trustee, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan, or other
enterprise, or by reason of anything done or not done by the Indemnitee in any
such capacity or capacities, provided that the Indemnitee acted in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.


B. The Company expressly confirms and agrees that it has entered into above
indemnification agreement and assumed the obligations imposed on it hereby in
order to induce the Indemnitee to serve or to continue to serve in such
capacity.


C. In the event the Indemnitee is required to bring any action to enforce his
rights or to collect monies due under this indemnification and is successful in
such action, the Company shall promptly reimburse the Indemnitee  for all of the
the Indemnitee’s reasonable fees and expenses in bringing and pursuing such
action, including reasonable attorneys’ fees (including trial, appellate and
other attorneys’ fees) court costs, Indemnitee time and other related expenses.
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

By:      
Michael Uhl, Director
        By:       Jacobo Melcer, CEO, Director         By:      
Justin Frere
 

 
 
5

--------------------------------------------------------------------------------